972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie Clearace HEADEN, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 92-6378.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 10, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-92-149)
Ronnie Clearace Headen, Appellant Pro Se.
E.D.Va.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ronnie Clearace Headen seeks to appeal the district court's order dismissing without prejudice his habeas corpus petition filed pursuant to 28 U.S.C. § 2254 (1988), for failing to exhaust state court remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Headen v. Murray, No. CA-92-149 (E.D. Va.  Mar. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED